 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-01371-001-PHX-DLR
10                Plaintiff,                         ORDER
11   v.
12   James Dean Blevins,
13                Defendant.
14
15         The Court has considered Defendant’s Motion to Continue Initial Appearance/
16   Arraignment (Doc. 10).      The Government having no objection, and good cause
17   appearing,
18         IT IS ORDERED granting the Motion to Continue Initial Appearance/
19   Arraignment (Doc. 10).
20         This Court specifically finds that the ends of justice served by granting a
21   continuance outweigh the best interest of the public and the defendant. This finding is
22   based upon the Court’s conclusion that the failure to grant such a continuance would
23   deny the defendant reasonable time necessary for effective preparation, taking into
24   account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
25         IT IS FURTHER ORDERED continuing Initial Appearance and Arraignment
26   from November 6, 2018 to November 14, 2018 at 10:00 a.m., before U.S. Magistrate
27   Judge Deborah M. Fine, in the Special Proceedings Courtroom, 2nd Floor, Sandra Day
28   O’Connor U.S. Courthouse, 401 West Washington Street, Phoenix, Arizona.
 1         The Court finds excludable delay under 18 U.S.C. § 3161(h) _____ from
 2   ________ to ________.
 3         Dated this 1st day of November, 2018.
 4
 5
 6                                                 Honorable Eileen S. Willett
 7                                                 United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
